97 F.3d 1459
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.French KINGEEKUK, Plaintiff-Appellant,v.STATE OF ALASKA;  Kevin Dockter;  Perry Barr, Defendants-Appellees.
No. 96-35324.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 10, 1996.*Decided Sept. 13, 1996.

Before:  FLETCHER, BRUNETTI, and NOONAN, Circuit Judges.
MEMORANDUM**
French Kingeekuk, an Alaska state prisoner, appeals pro se the dismissal under 28 U.S.C. § 1915(d) of his 42 U.S.C. § 1983 action against the State of Alaska and Kevin Dockter and Perry Barr, the state troopers who arrested him on August 22, 1993.  The district court dismissed the action because Kingeekuk was not competent to litigate.  We vacate the district court's judgment and remand for the district court to appoint a guardian ad litem.  See Fed.R.Civ.P. 17(c);   Krain v. Smallwood, 880 F.2d 1119, 1121 (9th Cir.1989), cert. denied, 502 U.S. 820 (1991).
VACATED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3